19-23493-shl       Doc 23      Filed 06/17/20 Entered 06/17/20 15:23:09               Main Document
                                             Pg 1 of 1




    _____________________________________________________________________________________
                       85 Broad St., Suite 501, New York, New York 10004
                                t: 212.471.5100 f:212.471.5150
                                       friedmanvartolo.com
                                                                                          June 17, 2020

Honorable Sean H. Lane
United States Bankruptcy Court Judge
Southern District of New York
300 Quarropas Street
Room 248
White Plains, NY 10601

        Re:     Paul J. Devlin
                Bankruptcy Case No: 19-23493-shl

        This office represents the Secured Creditor, BSI Financial Services, as servicer for U.S. Bank
Trust, N.A., as Trustee of the Igloo Series III Trust in the above referenced action. Pursuant to the
court’s loss mitigation order entered on January 29, 2020, please let this letter serve as a status report
and summary of what has transpired between the parties.
        The Creditor Loss Mitigation Affidavit along with Secured Creditor’s financial package was
sent to the Debtor’s Attorney on April 1, 2020. Follows ups were sent to the Debtor’s Attorney on
April 15, 2020, April 29, 2020, May 6, 2020, May 13, 2020, May 27, 2020, and June 10, 2020. To
date, we have not received any documents or responses from the Debtor’s Attorney. We are requesting
immediate termination of this Loss Mitigation matter.

        Please feel free to contact our office should you have additional questions.

                                                         Sincerely,

Dated: June 17, 2020

                                                         /s/ Jonathan Schwalb, Esq.
                                                         Jonathan Schwalb, Esq.
                                                         Friedman Vartolo LLP
                                                         85 Broad Street, Suite 501
                                                         New York, New York 10004
                                                         (P) 212.471.5100
                                                         (F) 212.471.5150
                                                         bankruptcy@friedmanvartolo.com
